Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Shinji et al.				:
Application No. 16/468,136			:	Corrected Decision on Petition
Int’l Filing Date: December 12, 2017		:				
Attorney Docket No. 522986US		:
	

This is a corrected decision on the petition under 37 C.F.R. § 1.181 filed November 27, 2020, requesting the Office withdraw the holding of abandonment.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

The Office issued a Notice of Allowance on August 5, 2020.  The notice sets a three-month statutory period for reply and requires payment of the issue fee.

An information disclosure statement was filed on August 7, 2020.

The Office issued a communication signed by a primary examiner on August 26, 2020.  The communication states, with emphasis added, 

Applicant is advised that the Notice of Allowance mailed 08/05/2020 is vacated in view of newly cited art in the 08/07/ 2020 IDS….  A new Office action will be mailed out.

The Office issued a Notice of Abandonment on November 20, 2020.  The notice states the application is abandoned because the issue fee was not timely paid in response to the Notice of Allowance. 

The petition was filed on November 7, 2020.  The petition asserts the application is not abandoned because the Office vacated the Notice of Allowance.

The Office issued a decision granting the petition on July 23, 2020.  

The Office has determined the prior decision is incorrect, and the prior decision is hereby vacated. 
In order to be effective, a communication withdrawing an application from issue at the initiative of the Office must be signed by a technology center director.  The communication issued on August 26, 2020, is not signed by a TC director.  Therefore, the issuance of the communication did not result in the application being withdrawn from issue or the Notice of Allowance being vacated.

Applicant did not timely pay the issue fee or file a request for continued examination in response to the Notice of Allowance.  As a result, the application became abandoned on November 6, 2020.  Therefore, the holding of abandonment will not be withdrawn.

Applicant may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A petition under 37 C.F.R. § 1.137(a) must include the required reply (unless previously filed), the required petition fee ($2,100 for an undiscounted entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A “PDF fillable” petition form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

With respect to the petition to revive, the required reply must include payment of the issue fee.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions